Citation Nr: 0605244	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  95-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from August 
1978 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The case was previously before the Board in October 1996 and 
August 2003 when it was remanded for additional development.  
The requested development has been completed and the Board 
now proceeds with its review of the appeal.  

In August 1996, the veteran raised the issues of entitlement 
to service connection for chloracne, soft tissue sarcoma, 
Hodgkin's Disease, and a prostate disorder secondary to 
herbicide exposure during service.  These issues have not 
been adjudicated by the RO and are not properly before the 
Board at this time.  These issues are referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The veteran's service-connected lumbosacral strain is 
manifested only by subjective complaints of pain and 
discomfort.  

3.  There is no evidence of ankylosis of the spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
rating for the service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71a, Diagnostic Code 5295 (2002) (prior to 
September 26, 2003), and Diagnostic Code 5237 (2005) (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The initial adjudication of the veteran's claim 
for an increased rating was done in an October 1994 rating 
decision which is years before effective date of the VCAA.  
Accordingly, notice to the veteran was not provided in this 
case until later in the claims process.  Nevertheless, the RO 
provided the veteran the required notice with respect to his 
claims in letters dated November 2001 and February 2002.  
These letters informed the veteran of the requirements needed 
to establish the claims.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  These letters explained 
that VA would make reasonable efforts to help get relevant 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained a VA Compensation and 
Pension examination of the veteran's low back disability.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for lumbosacral strain was granted by a 
September 1974 RO rating decision and a noncompensable (0%) 
disability rating under Diagnostic Code 5295 was assigned 
effective from March 1974.  A September 2005 rating decision 
granted an increased rating of 10 percent under Diagnostic 
Code 5292 for slight limitation of motion resulting from the 
service-connected lumbosacral strain effective back to May 
2002, the date of the veteran's most recent VA examination.  

The RO has obtained the veteran's VA medical treatment which 
span the period of time from 1987 to the present.  Generally, 
there is no indication of any complaints of, or treatment 
for, low back symptoms until primary care treatment notes 
dated in July and October 2004.  These notes indicate that 
the veteran had complaints of chronic low back pain.  
However, no active treatment was noted and the assessment in 
each case stated "chronic low back pain: to be evaluated 
next visit.  Pain score = 0."  

In February 2002, the most recent VA examination of the 
veteran was conducted.  This is the only medical record which 
contains any meaningful data related to the veteran's 
service-connected lumbosacral strain.  The veteran had 
complaints of pain and decreased movement of his spine.  
Physical examination was conducted.  There was no objective 
evidence of muscle spasm, or tenderness to palpation of the 
lumbosacral spine.  CT examination of the lumbar spine 
revealed completely normal findings.  Range of motion testing 
revealed that the veteran had:  forward flexion to 0 degrees; 
extension to 5 degrees; lateral flexion to 10 degrees, 
bilaterally; and rotation to 20 degrees, bilaterally.  
However the examining physician further noted that it "was 
observed that while veteran was on the office stretcher, 
sitting and moving, he has a lot more range of motion that 
[sic] the one actually measure with a pain-free expression."  
After full review, the examining physician further indicated 
that the ranges of motion indicated on the examination were 
"not accurate because after measurements were made he sat on 
the office stretcher for examination and turning and he had a 
lot more" pain free range of motion.  The examining 
physician finally indicated that all objective findings were 
that the veteran's lumbosacral spine was essentially normal 
and that the "visible behavior of this veteran on today's 
exam does not correlate with pathology found today.  
Subjective complaints does [sic] not correlate with objective 
findings on exam."  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  However, the veteran is 
not service-connected for disc disease.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003). 
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002)(effective before September 26, 2003).  For lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent).  38 C.F.R. § 4.71, Diagnostic Code 
5295(2002)(effective before September 26, 2003).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for lumbosacral or cervical strain is 5237.  38 C.F.R. § 
4.71a (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine(2005) (effective from September 26, 
2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2)(2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3)(2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6)(2005).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected lumbosacral strain.  The veteran 
is assigned a 10 percent disability rating under the old 
version of regulations.  38 C.F.R. § 4.71, Diagnostic Codes 
5292, 5295 (effective before September 26, 2003).  Moreover, 
under the current rating criteria the veteran does not 
warrant an increased rating.  The medical evidence of record 
clearly shows that the veteran has essentially a normal 
lumbosacral spine with no objective evidence of limitation of 
motion, pain, or other abnormality.  The evidence of record 
shows that although the veteran complains of low back pain 
and limitation of motion he does not receive any medical 
treatment for these alleged complaints.  The Board notes that 
the veteran indicated he was treated by a private physician 
in 2001 to 2002, but when the records were requested, the 
veteran's wife indicated they could not be found by the 
physician.  There was no response by the veteran to 
subsequent requests to provide release authority for the RO 
to obtain these records.  Although the range of motion 
testing conducted during the 2002 VA examination showed a 
rather severe limitation of motion of the spine, it is clear 
that these findings are not valid as the physician noted that 
the veteran's range of motion was actually much greater and 
pain free when he was not being tested or observed.  The 
final medical evidence resulting from the 2002 VA examination 
is that the veteran's spine is normal with no objective 
indication of abnormality, limitation of motion, or pain on 
motion.   There is no objective medical evidence of record 
which supports the assignment of a disability rating in 
excess of 10 percent under either the old or current rating 
criteria for spine disabilities.  Accordingly, the assignment 
of a disability rating in excess of 10 percent for the 
service-connected lumbosacral strain must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 10 percent for the veteran's service-
connected mechanical low back pain, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A disability rating in excess of 10 percent for lumbosacral 
strain is denied. 



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


